DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 19 October 2020, have been considered.

Drawings
The drawings received on 02 June 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for claim 1 is that applicant’s claimed invention includes a print material level sensor having a series of print material level sensing devices disposed at intervals to detect a presence of a print material at successive depth zones in a container and control circuitry to, for each print material level sensing device to be 
2. Claims 2-11 are allowed for being dependent upon claim 1. 
3.  The primary reasons for claim 12 is that applicant’s claimed invention includes a print material container having a chamber to hold a volume of print material, a series of print material level sensing devices disposed at intervals to detect a presence of the print material at successive depth zones in the chamber, and control circuitry to, for each print material level sensing device to be calibrated, turn on the heater for an initial time duration set by an initial heat count and iteratively adjust the time duration for which the heater is turned on in accordance with an adjusted heat count, until the signal output from the sensor indicates that a target value has been reached in that depth zone.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
4. Claims 16-20 are allowed for being dependent upon claim 12.
5. The primary reasons for claim 13 is that applicant’s claimed invention includes a method for calibrating print material level sensing devices, the method having the steps of turning on, for an initial time duration, a heater of the print material level sensing device to emit heat at a depth zone of that print material level sensing device, sensing heat received by a thermal sensor at the depth zone of that print material level 
6. Claims 14 and 15 are allowed for being dependent upon claim 13.
United States Patent No. 10,960,658 to Anderson et al. disclose a print material container (Fig. 4, element 312) having a chamber (Fig. 4, element 314) to hold a volume of print material (Fig. 4, element 42), a series of print material level sensing devices (Fig. 1, element 26) disposed at intervals (Fig. 1, elements 30, 34) to detect a presence of the print material at successive depth zones in the chamber (abstract) and a method to determine the level of print material in the container chamber (Fig. 23).  However, Anderson fails to disclose the control circuitry and method steps for calibrating the print material level sensing devices as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/           Primary Examiner, Art Unit 2853                                                                                                                                                                                             	02/23/2022